Citation Nr: 1438503	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  11-15 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of bilateral (left and right) shoulder injuries. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1976 to October 1979.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which determined there was not new and material evidence since a prior final and binding decision and, therefore, denied his petition to reopen his claim of entitlement to service connection for residuals of bilateral shoulder injuries.  However, the Board reopened the claim in an August 2013 decision, albeit then remanded it for further development rather than immediately readjudicating it on its underlying merits.  The claim has to be developed even more, so the Board is again remanding it to the Agency of Original Jurisdiction (AOJ).


REMAND

Pursuant to the prior August 2013 remand directives, a VA compensation examination was performed in October 2013 for a medical nexus opinion concerning the etiology of the Veteran's bilateral shoulder disability, including especially in terms of its posited relationship with his military service.  The examiner diagnosed degenerative joint disease (i.e., arthritis) of both shoulders, as well as rotator-cuff tears, but unfortunately the resulting opinion concerning the etiology of this condition is inadequate to decide this claim, therefore requiring supplemental comment.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Furthermore, as the examiner did not consider the Veteran's lay assertions about the inception of his bilateral shoulder condition, there was not compliance with this remand directive, either, and thus another remand is mandatory rather than discretionary for this reason also.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


In providing a negative opinion, the October 2013 VA examiner relied exclusively on the absence of a shoulder condition during the Veteran's separation examination.  Furthermore, the examiner did not provide any supporting rationale for his opinion that the Veteran did not have a degenerative shoulder condition within one year of his discharge from service to warrant presuming it was incurred during his service.  Thus, the examiner did not consider the Veteran's competent reports regarding the onset of his shoulder symptoms or the buddy statement submitted indicating this person recalled the Veteran injuring his shoulders while in the military.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (holding that the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible); Cf. Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that a VA opinion was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied entirely, instead, on lack of evidence in the service treatment records (STRs) to provide a negative opinion).  Consequently, an addendum opinion is needed.

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  If still available, have the October 2013 VA examiner provide supplemental comment (an addendum opinion) concerning the etiology of the Veteran's bilateral shoulder disability, particularly insofar as its posited relationship with injury he alleges occurred during his military service.  To this end, the claims folder - including a complete copy of this remand - must be provided to and reviewed by the examiner in conjunction with this additional comment.

If, as the examiner previously concluded, he does not believe the Veteran's current bilateral shoulder disability is related or attributable to his military service from October 1976 to October 1979, including to any injury he claims to have sustained during his service, or that he alternatively had degenerative disease (arthritis) within a year of his discharge from service, meaning by October 1980, to in turn warrant presuming it was incurred during his service, then there has to be more explanation of disassociating the current disability from his service.

In particular, this determination must be based not only on consideration of the objective medical evidence of record, including the STRs, but also the lay evidence of record, notably, the Veteran's lay assertions and supporting lay witness testimony in the way of the November 2005 "buddy" statement regarding precipitating injury in service.  That is to say, the examiner cannot rely solely on the absence of documented in-service medical evidence as the entire basis for the opinion, at least not without explaining why it is reasonable to have expectation of some objective indication of disability in the STRs, so then as there is now.  Also in providing this requested additional comment, the examiner must consider the January 2005 treatment summary of Dr. M.J.H. setting forth pertinent clinical history. 

It therefore is most essential the examiner discuss the underlying rationale for all opinions expressed, if necessary citing to specific evidence in the file supporting conclusions.  The examiner is reminded that most of the probative value of any opinion generated is derived from the supporting rationale, not merely from having reviewed the claims file.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  However, if the examiner cannot respond to this additional inquiry without resorting to mere speculation, 

he must so state but, more importantly, also explain why it is not feasible or possible to provide a responsive medical opinion - such as by indicating whether additional evidence or other procurable data is needed, there are multiple possible etiologies with none more prevalent than another, the limits of medical knowledge have been exhausted, or whatever may be the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

If, for whatever reason, it is not possible to have this same VA examiner provide this necessary further comment, then obtain it from someone else who has the necessary qualifications and expertise.  In this eventuality, the Veteran may need to be reexamined, but this is left to the designee's discretion.

2.  Review this supplemental report to ensure it is responsive to the concerns mentioned.  If not, take corrective action.  38 C.F.R. § 4.2.

3.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

He has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



